Citation Nr: 1106235	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  05-02 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches, claimed 
as due to a head injury.

2.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

Appellant and KR, a friend




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from July 1974 to June 1978.  This 
appeal initially came before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Department of 
Veterans affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claims for service connection addressed in 
this appeal.  The Board Remanded the appeal in September 2008.

The Veteran requested a hearing before the Board at the local RO.  
The requested Travel Board hearing was conducted by the undersigned 
in March 2008.

In June 2010 and in August 2010, the Veteran submitted additional VA 
treatment records.  These treatment records appear to be relevant to 
the claim addressed in this decision.  VA regulations require that 
pertinent evidence submitted by the appellant must be referred to the 
agency of original jurisdiction for review and preparation of a SSOC 
unless this procedural right is waived in writing by the appellant.  
38 C.F.R. §§ 19.37, 20.1304 (2010).  The appellant provided a written 
waiver of review by the agency of original jurisdiction in June 2010.  
Appellate review may proceed.

The claim of entitlement to service connection for PTSD is addressed 
in the REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's report that he incurred a head injury when a 
screwdriver struck him in service in 1977 or 1978 is not credible.  

2.  There is no diagnosis of a migraine headache disorder during the 
pendency of this appeal.

3.  The Veteran's providers have linked his complaints of cervicalgia 
and cervical disc protrusion to an altercation at work in 1999.


CONCLUSION OF LAW

The criteria for service connection for migraine headaches, claimed 
as residuals of a head injury, are not met.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to the benefits sought.  
Before addressing the benefits sought, the Board must determine 
whether VA's duties to the Veteran have been met.  As provided for by 
the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Duty to notify

As to claims for service connection, proper notice from VA must 
inform the claimant of any information and medical or lay evidence 
not of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Prior to initial adjudication of the Veteran's claims, a letter 
issued in December 2003 advised the Veteran of the criteria for 
service connection, including explanation that the criteria for 
service connection require evidence that the disorder was incurred in 
service or within a presumptive period.  This letter fully satisfied 
the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The claimant is also entitled to notice of the criteria for assigning 
a disability rating and for assigning an effective date for an 
increased rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, the letter advising the Veteran of the criteria for 
service connection was issued in 2003, several years prior to the 
2006 decision of the Court of Appeals for Veterans Claims in Dingess, 
so the Veteran was not notified of the criteria for assigning a 
disability rating and for assigning an effective date for an 
increased rating as required by the Court beginning in 2006.  The 
Veteran was advised of this information in a letter issued in August 
2009, following the Board's April 2009 Remand.  This letter also 
reiterated all elements of notice required under the VCAA.  

Under these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing and 
content.  

Duty to assist

VA has a duty to assist the Veteran in the development of a claim.  
This duty includes assisting him in the procurement of service 
treatment records and pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the Veteran testified, at a 2008 Travel Board hearing, 
that he sustained a head injury in service.  The Veteran contended 
that his service treatment records were incomplete, since there was 
no record of the injury.  Following the 2008 Board Remand, an 
additional request for the Veteran's service treatment records to the 
National Personnel Records Center (NPRC) was made.  In May 2010, NPRC 
reported to VA that no additional records were located for the 
Veteran.

The RO also requested deck logs for the USS SPADEFISH from the 
National Archives and Records Administration (NARA).  In September 
2009, NARA informed the Appeals Management Center (AMC) that 1977 
deck logs for nuclear submarines were not sent to NARA by the Navy, 
and that those deck logs remained in custody of the Navy.  The Navy 
responded that the 1977 deck logs in question had been sent to NARA 
and provided VA with the accession number.  NARA responded that the 
deck logs had been located, but that there was no record of the 
events alleged by the Veteran.  

In May 2010, VA made an on-site visit to NARA's site in College Park, 
Maryland, to obtain assistance with the Veteran's request for 
records.  The VA representative attempted to obtain information about 
each of the occurrences described by the Veteran.  NARA indicated 
that an additional review of the records could be preformed if the 
Veteran identified an alleged occurrence within a two-month date 
range.  The Veteran was notified, in May 2010, that records were not 
located to corroborate his allegation, but that an additional search 
would be made if he identified a two-month date range for search.  
The Veteran has not responded with additional information.  VA has 
fulfilled its duty to assist the Veteran to substantiate his 
allegations, as there is no further action VA may take at this time.  

NPRC responded that all records for the Veteran had previously been 
furnished.  The RO requested that the Veteran provide additional 
information, on a NA Form 13055, so that a supplemental, more 
detailed request for additional service treatment records could be 
submitted to NPRC.  The Veteran did not respond.  A formal finding of 
unavailability of records was prepared in December 2009, and a notice 
to the Veteran of the unavailability of the records was issued in 
January 2010.  This letter specifically instructed the Veteran of the 
types of evidence which could be substituted for missing service 
treatment records and the methods of obtaining additional information 
about missing service treatment records.  

VA also sought records from the Social Security Administration (SSA).  
SSA was unable to locate records for the Veteran.  The Veteran was 
informed that the records could not be located.

No further notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Appellate review may proceed.

Claims for service connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any later 
date, however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where a condition in service is 
noted but is not, in fact, chronic or where a diagnosis of chronicity 
may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Certain chronic disease, 
to include arthritis, may be presumed to have been incurred in 
service, if manifest to a degree of ten percent or more within one 
year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 
1112(a); 1131, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

In order to grant a service connection claim, the Board must find 
medical evidence that the Veteran currently suffers from a 
disability, medical evidence (or, in certain circumstances, lay 
evidence) of an in-service incurrence or aggravation of that 
disability, and medical evidence of a nexus between the present 
disability and the disability claimed in service.  Hickson v. West, 
12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).

The type of evidence that will suffice to demonstrate entitlement to 
service connection, and the determination of whether lay evidence may 
be competent to satisfy any necessary evidentiary hurdles, depends on 
the type of disability claimed."  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).  

A Veteran is competent to testify as to a condition within his 
knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) 
(finding Veteran competent to describe dry, itchy, scaling skin); but 
see Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay 
testimony that Veteran suffered a particular illness (bronchial 
asthma) was not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (competent testimony "can be rejected only if found to be 
mistaken or otherwise deemed not credible).  

Claim for service connection for migraine headaches

The Veteran contends that his current migraine headaches are due to a 
head injury incurred in service.  Service treatment records disclose 
no notation of complaints or treatment of migraine headaches, a head 
injury, or a scalp laceration.  There is no record that radiologic 
examination of the head or neurologic examination of any type was 
requested.  The Veteran sought evaluation for complaints of a cough, 
a cold, or a sore throat on several occasions.  The Veteran's 
separation examination, conducted in May 1978, describes the head and 
neurologic system as normal.  There is no record of a scar on the 
scalp.  

Analysis

In a July 2003 statement, later reiterated in statements dated in 
March 2005 and in testimony at a 2008 Travel Board hearing, the 
Veteran alleged that he sustained a head injury in 1977 when a 
screwdriver which was being used to open a hatch dropped down on him 
from above.  He stated that the metal portion of the screwdriver 
pierced his scalp and that he lost a "great deal" of blood.  
However, the Veteran's service medical records are devoid of any 
notation that the Veteran sustained a head injury or a laceration of 
the scalp which bled.  The board notes in particular that there is no 
notation that a laceration was treated, that the Veteran had a scar, 
or that he currently has a scar.  The lack of objective findings is 
inconsistent with the Veteran's statements and testimony that the 
screwdriver pierced his scalp and that he had profuse bleeding.  

The service personnel records medical records reflect that the 
Veteran was treated for complaints of a sore throat and difficulty 
swallowing on several occasions in 1977.  There are no other 
notations for medical are in 1977.  There are no notations that the 
Veteran sought treatment for complaints of headache in 1978, or at 
any time during service.  The lack of notation regarding complaints 
of headache when the Veteran was seeking treatment for other medical 
disorders is a significant omission, and the lack of such notation 
throughout the remainder of the Veteran's service, is inconsistent 
with the Veteran's assertion that he had continuing headaches 
following an incident in which he was hit in the head with a 
screwdriver.  

The Veteran contends that his service treatment records are 
incomplete, and that, if complete, the records would verify the 
alleged incident.  However, all attempts to obtain additional service 
treatment records have been unsuccessful and the Veteran has failed 
to provide some information that has been requested by VA that could 
assist in searching for any possible existing records.

VA clinical records dated from 1999 through May 2003, when the 
Veteran submitted the claim on appeal, fail to disclose a report of a 
history of headaches or discussion of a head injury prior to 1999.  
These records reflect that the Veteran complained of back and neck 
pain following an altercation at work in 1999 that resulted in 
multiple injuries.  Diagnoses of cervical disk protrusions, cervical 
radiculopathy, and cervicalgia (neck pain) have been assigned.  
However, the treatment records reflect that no provider has linked 
these diagnoses to any injury sustained by the Veteran prior to an 
altercation at work in 1999.  

There are a few VA clinical records associated with the claims file 
which reflect the Veteran's treatment prior to 1999.  Records of 1980 
treatment for a genitourinary problem fail to disclose reference to a 
history of headaches.  

The absence from service treatment records of radiology reports or 
neurologic evaluation of the Veteran relating to a head injury, when 
considered alone, does not persuade the Board that the Veteran's 
report that he was hit in the head is not credible.  The absence of a 
report of a scar on the scalp, when considered alone, does not 
persuade the Board that the Veteran report of such injury is not 
credible.  

More significant, however, is the fact that the Veteran did not 
report an incident of head injury in service to providers treating 
and evaluating him for complaints of back and neck pain in 1999 
through 2003.  During that period, cervical radiculopathy and 
cervical disc protrusion were identified.  The lack of reporting 
during a period when the Veteran was undergoing evaluation for 
significant neurologic problems casts further doubt on the Veteran's 
report.  

Finally, the Board notes that, in his initial statements, the Veteran 
indicated that the head injury occurred in 1977.  In later 
statements, such as the statement submitted in November 2008, the 
Veteran indicated that the head injury occurred in 1978.  The Board 
notes these inconsistencies in the Veteran's statements tend to 
reduce the credibility of his statements and cast doubt on the 
accuracy of his recollection of the alleged occurrence.  

The Board notes that the Veteran has submitted several statements 
from friends and family members.  These individuals have stated that 
the Veteran described to them an incident in which a screwdriver 
struck the Veteran on the head.  Some of these individuals related 
that the incident caused the Veteran much pain and suffering.  Other 
related that the Veteran complained of headaches.  However, no 
individual who provided a statement on the Veteran's behalf has 
indicated that they were present when the head injury occurred.  In 
the absence of objective verification of the incident, the fact that 
the Veteran related a description of the incident to members of his 
family and to friends does not persuade the Board that the Veteran's 
description of the incident is credible.  See Menegassi v. Shinseki, 
No. 2010-7091, (U.S. Vet. App. Feb. 26, 2010). 

The objective evidence in service discloses lack of any notation in 
service regarding treatment at the time of the incident, lack of 
notation of continuing headaches when the Veteran was treated for 
other complaints in service, and normal findings for all body systems 
at the time of the Veteran's service discharge.  Post-service 
objective evidence discloses that the Veteran did not report a 
history of head injury in service to providers evaluating him for 
neurologic problems between 1999 and 2003.  No provider has noted 
that the Veteran complained or sought treatment for migraine 
headaches or provided a history of migraine headaches.  

The objective evidence reflects that reports of head and neck pain 
have been related to an incident with injury in 1999.  The Veteran's 
descriptions of the incident are such that it is inherently 
incredible that no notation of the1977 or 1978 incident would be 
included in service treatment records or post-service medical records 
until after the Veteran submitted his claim in 2005.  The objective 
evidence casts such significant doubt on the Veteran's statements 
that the Board must find that the Veteran's report of a head injury 
is not credible.

Finally, the Board notes that the clinical evidence from May 2003, 
when the Veteran submitted a claim for "migraine headaches," to the 
present, discloses that no provider has assigned a diagnosis of 
migraine headaches.  For example, the Veteran has submitted 98 pages 
of VA treatment records dated in 2010.  52 pages of treatment records 
dated in 2008 and 2009 are also associated with the claims file.  
These 150 pages of clinical records reflect that the Veteran had 
received treatment for hypertension, asthma, sinusitis, psychiatric 
disorders, bulging disks in the lumbar spine, a bulging disc in the 
cervical spine, and numerous other disorders.  However, no diagnosis 
of a migraine headache or a migraine headache disorder appears in the 
clinical records.  It is clear that the Veteran suffers neck pain, or 
cervicalgia.  See July 3, 2010 (disclosing diagnoses of cervicalgia 
and lumbago).  However, cervicalgia, or neck pain, is different than 
a "migraine headache."  Dorland's Illustrated Medical Dictionary 
1158-1159 (30th ed. 2003).  

The Veteran is competent to state that he has pain in the head and 
neck region.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
However, he is not competent to assign a medical diagnosis of 
migraine headaches.  No provider has assigned such diagnosis.  

The Board finds that, in the absence of a medical diagnosis of 
migraine headache, the claim for service connection for migraine 
headaches is not valid.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (where the 
medical evidence establishes that a Veteran does not currently have a 
disorder for which service connection is sought, service connection 
for that disorder is not authorized under the statues governing 
Veterans' benefits).

In the absence of credible evidence that the Veteran sustained a head 
injury in service, the preponderance of the evidence is against the 
claim.  In the absence of medical evidence that the Veteran has 
manifested migraine headaches during the pendency of this appeal, the 
claim for service connection for migraine headaches, claimed as a 
residual of a head injury, must be denied.  The medical evidence 
which links current complaints of neck pain and head pain to a 1999 
injury is unfavorable to the claim that there are current headaches 
resulting from a head injury in service in 1977 or 1978.  None of the 
three criteria for service connection are met.  

The evidence is not in equipoise, because the service medical records 
and post-service medical records do not provide any support for the 
Veteran's claim.  There is no doubt which may be resolved in the 
Veteran's favor.  38 U.S.C.A. § 5107(b). The claim must be denied.

ORDER

The appeal for service connection for migraine headaches, claimed as 
due to a head injury, is denied.  

REMAND

Following the Board's September 2008 Remand of the claim for service 
connection for PTSD, the Veteran has placed additional emphasis on 
his contention that he was subjected to a personal sexual assault in 
service.  Since the time of the Board's 2008 Remand, regulations 
governing adjudication of claims of service connection for PTSD have 
been revised twice.  See 73 Fed. Reg. 64,208 (Oct. 29, 2008); 74 Fed. 
Reg. 14,491 (Mar. 31, 2009); 75 Fed. Reg. 39,843 (July 13, 2010).  
Additionally, provisions and processes for developing claims based on 
personal sexual assault have changed.  In order to afford the Veteran 
every opportunity to substantiate his claim and to assure that the 
duty to assist the Veteran has been met, it is the Board's opinion 
that the claim should be Remanded for specific notice of these 
changes to the Veteran.

Further, under 38 C.F.R. § 3.304(f) (3), VA will not deny a PTSD 
claim that is based on in-service personal assault without first 
advising the claimant that evidence from sources other than the 
Veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and allowing 
him or her the opportunity to furnish this type of evidence or advise 
VA of potential sources of such evidence.  VA may submit any evidence 
that it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  While a number of VCAA letters have been 
issued, the Board is not persuaded that the Veteran has been 
adequately notified in this regard.

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran of the current provisions of 
38 C.F.R. § 3.304(f)(5), that states that evidence 
from sources other than the Veteran's service records 
or evidence of behavior changes may constitute 
credible supporting evidence of the stressor.  Allow 
the Veteran the opportunity to furnish this type of 
evidence or advise VA of potential sources of such 
evidence.

2.  Ask the Veteran whether he has been treated by 
any non-VA providers for any claimed disorder since 
April 2010.  Obtain any identified records.

3.  Obtain the Veteran's VA clinical records since 
August 2010, the most recent clinical records 
submitted by the Veteran.

4.  Ask the Veteran to identify any VA or other 
clinical records which would substantiate treatment 
for symptoms of a psychiatric disorder proximate to 
service.  Attempt to obtain any identified records 
that are not yet associated with the claims file.  
Duplicate records need not be sought.

5.  The Veteran should be scheduled for a VA 
examination by a psychiatrist.  Prior to the 
examination, the claims folder must be made available 
for review of the case.  A notation to the effect 
that this record review took place should be included 
in the report.  The psychiatrist should review the 
service treatment records, service personnel records, 
and relevant post-service records.  All indicated 
tests and studies are to be performed.  

The examiner should then provide an opinion as to 
whether the evidence of record indicates that it is 
at least as likely as not (a 50 percent, or greater, 
probability) that the alleged personal assault 
occurred.  If it is the psychiatrist's opinion that 
it is at least as likely as not that a personal 
assault occurred, the psychiatrist should provide an 
opinion as to whether there is at least a 50 percent 
probability or greater (at least as likely as not) 
that the Veteran has an acquired psychiatric 
disorder, to include PTSD, as a result of the 
personal assault, or other incident of active 
service.  

Opinions should be provided based on the results of 
examination, a review of the medical evidence of 
record, and sound medical principles.  All 
examination findings, along with the complete 
rationale for all opinions expressed, should be set 
forth in the examination report.

6.  After completing the above actions, and any other 
development as may be indicated by any response 
received as a consequence of the actions taken in the 
paragraphs above, readjudicate the claim on appeal.  
If the claim remains denied, a supplemental statement 
of the case must be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate opportunity to 
respond, the appeal should be returned to the Board 
for appellate review, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' Appeals 
or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


